--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11




AGREEMENT AND PLAN OF REORGANIZATION

 
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made and entered
into this 8th day of May, 2013, by and among SECURITY NATIONAL FINANCIAL
CORPORATION, a Utah corporation (“Security National Financial”), SECURITY
NATIONAL LIFE INSURANCE COMPANY, a Utah corporation and wholly owned subsidiary
of Security National Financial (“Security National Life”); SECURITYNATIONAL
MORTGAGE COMPANY,  a Utah corporation and wholly owned subsidiary of Security
National Financial (“SecurityNational Mortgage”); GREEN STREET MORTGAGE
SERVICES, INC. a Utah corporation and wholly owned subsidiary of Security
National Financial (“Green Street Mortgage”); SELECT APPRAISAL MANAGEMENT, INC.,
a Utah corporation and wholly owned subsidiary of Security National Financial
(“Select Appraisal Management”); and DRY CREEK PROPERTY DEVELOPMENT, INC., a
Utah corporation and wholly owned subsidiary of Security National Financial
(“Dry Creek Development”). Hereinafter, all the above corporations shall be
collectively referred to as the “Corporations” and singularly referred to as a
“Corporation.”


RECITALS:


WHEREAS, Security National Financial currently owns all of the outstanding
shares of common stock of SecurityNational Mortgage, Green Street Mortgage and
Select Appraisal Management; and


WHEREAS, Security National Financial desires to develop the appraisal business
of Select Appraisal Management through the contribution of  all the shares of
common stock that it owns in Select Appraisal Management to Green Street
Mortgage, and Green Street Mortgage desires to develop, manage and oversee the
appraisal business of Select Appraisal Management; and


WHEREAS, SecurityNational Mortgage desires to assist in the development of the
appraisal business of Green Street Mortgage and Select Appraisal Mortgage
through the assignment and transfer of all its appraisal management contracts
and related operations to Select Appraisal Management, and Green Street Mortgage
and Select Appraisal Management desire to receive such appraisal management
contracts and related operations that will assist Green Street Mortgage in
developing the appraisal business of Select Appraisal Management; and


WHEREAS, SecurityNational Mortgage desires to transfer to Security National
Financial, in the form of a dividend, beginning as of January 1, 2013, the net
servicing income from the mortgage servicing rights that it retains from the
mortgage loans that it originates and sells on a servicing retained basis to
third party investors in connection with its mortgage loan operations, provided
that such dividend payments will not violate the financial covenants that
SecurityNational Mortgage currently has with its warehouse mortgage lenders; and



 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Security National Financial currently owns all of the outstanding
shares of common stock of both Security National Life and Dry Creek Development;
and


WHEREAS, Security National Financial desires to help facilitate the funding and
development of approximately 32 acres of land that it owns in Sandy, Utah,
through the contribution of all the shares of common stock that it owns in Dry
Creek Development to Security National Life;


NOW, THEREFORE, in consideration of the premises and the mutual and dependent
promises hereinafter contained, the parties hereto do represent, warrant,
covenant and agree as follows:


ARTICLE 1


THE TRANSACTIONS


1.1    Agreement to Consummate Transactions.  Subject to the terms and
conditions of this Agreement and certain Assignments and Merger Agreements of
even date herewith relating to portions of the transactions contemplate herein,
the respective Corporations agree to consummate or cause to be consummated the
transactions contemplated by Sections 1.2 through 1.11 of this Agreement
(collectively, the “Transactions” or singularly, the “Transaction”).


1.2   Contribution of  Select Appraisal Management Stock to Green Street
Mortgage.  Security National Financial hereby contributes all of the shares of
common stock of Select Appraisal Management that it currently owns to Green
Street Mortgage, and Green Street Mortgage agrees to accept the shares of Select
Appraisal Management common stock as contributed by Security National Financial.


1.3    Value of Stock Transferred Hereunder.  The parties hereto hereby agree
that the fair market value of the Select Appraisal Management common stock
transferred pursuant to Section 1.2 is equal to the basis of such stock as
carried on the books and records of SecurityNational Financial, the entity
transferring such stock.
 
1.4   Assignment of Appraisal Management Contracts and Operations.
SecurityNational Mortgage hereby assigns and transfers, in the form of a
dividend, the appraisal management contracts and related operations that it owns
to Security National Financial pursuant to the Assignment attached hereto as
Exhibit 1, and Security National Financial agrees to accept such appraisal
management contracts and related operations from SecurityNational Mortgage.


1.5    Contribution of Appraisal Management Contracts and Operations. Security
National
Financial hereby assigns and transfers, in the form of a contribution, the
appraisal management contracts and related operations, which it received in the
form of a dividend from SecurityNational Mortgage, to Green Street Mortgage
pursuant to the Assignment attached hereto as Exhibit 2.
 
1.6    Contribution of Appraisal Management Contracts and Operations. Green
Street Mortgage hereby assigns and transfers, in the form of a contribution, the
appraisal management contracts and related operations, which it received in the
form of a contribution from Security National Financial, to Select Appraisal
Management pursuant to the Assignment attached hereto as Exhibit 3.


1.7    Consent of Security National Financial.  Security National Financial
agrees to the transaction described in Section 1.6.


1.8     Assignment  of  Income  from  Mortgage  Servicing  Operations.
SecurityNational
Mortgage hereby assigns and transfers to Security National Financial pursuant to
the Assignment attached hereto as Exhibit 4, in the form of a dividend,
beginning as of January 1, 2013, the net servicing income from the mortgage
servicing rights that it retains from the mortgage loans that it originates and
sells on a servicing retained basis to third party investors in connection with
its mortgage loan operations, and Security National Financial agrees to accept
such net income from the mortgage servicing rights of SecurityNational
Mortgage.  SecurityNational Mortgage shall pay such net income from its mortgage
servicing rights on a monthly basis to Security National Financial, provided
such payments do not violate the financial covenants that SecurityNational
Mortgage is required to maintain with its warehouse mortgage lenders.


1.9    Contribution of Dry Creek Development Stock to Security National
Life.  Security National Financial hereby contributes all of the shares of
common stock of Dry Creek Development that it currently owns to Security
National Life, and Security National Life agrees to accept the shares of Dry
Creek Development common stock as contributed by Security National Financial.


1.10   Value of Stock Transferred Hereunder.  The parties hereto hereby agree
that the fair market value of the Dry Creek Development common stock transferred
pursuant to Section 1.9 is equal to the basis of such stock as carried on the
books and records of Security National Financial, the entity transferring such
stock.


1.11   Consent of Shareholders.  The parties hereto hereby consent to the
consummation of the Transactions as set forth herein, which consent shall be
effective as the consent of any party which is the sole shareholder of any
entity affected by this Agreement.


ARTICLE 2


CLOSING


The Closing with respect to the Transactions contemplated by this Agreement
shall be held on May 8, 2013, at 10:00 a.m., local time, at the offices of
Security National Financial, 5300 South 360 West, Salt Lake City, Utah, or at
such earlier or later time or times or at such other place or places as may be
agreed upon by the parties, such time or times being collectively referred to
herein as “Closing.”
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE 3


REGULATORY APPROVAL


All governmental regulatory approvals pertaining to a particular Transaction
shall be obtained prior to consummation of that Transaction.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE CORPORATIONS


The Corporations hereby represent and warrant as follows:


4.1     Corporate Existence.  The Corporations are all corporations duly
organized, validly existing and in good standing under the laws of their
respective states of domicile and have full corporate power and authority to own
all their properties and to carry on their businesses as they are now being
conducted.


4.2     Corporate Authority.  The Corporations have the corporate power and
authority to carry out the terms of this Agreement and have taken all requisite
corporate action required to authorized the execution and delivery of all
documents that may be required to complete the Transactions.  This Agreement has
been duly executed and delivered by the Corporations, and is enforceable against
them in accordance with its terms.


4.3     Miscellaneous.  The Corporations covenant and agree that from and after
the date hereof and until the Closing:


(a)  They, through their own accountants, agents, attorneys and representatives,
may make such investigation of the financial condition, properties, assets and
business of each other as they may deem advisable; such investigation shall not,
however, affect the representations and warranties made by the Corporations
herein.  Each Corporation will permit the others and their representatives to
have reasonable access to the premises and to all the books and records of each
other and will furnish to each other such financial and operating data and other
information with respect to its business and properties as the others may from
time to time reasonably request;


(b)   The Corporations will carry on their business diligently and substantially
in the same manner as heretofore conducted;


(c)  Except as otherwise provided herein, the Corporations will not declare, set
aside, pay or make any dividend or other distribution or make any direct or
indirect redemption, purchase or other acquisition of any of the Corporations’
capital stock;


(d)   Except as otherwise provided herein, the Corporations will not issue or
agree to issue any shares of their capital stock;


 
3

--------------------------------------------------------------------------------

 


(e)  Except as otherwise provided herein, the Corporations will not incur any
liability or obligation, make any commitment or disbursement, acquire or dispose
of any property or asset, make any contract or agreement, or engage in any
transaction, except in the ordinary course of their business (which shall
include the continuation of the sale of new insurance policies);


(f)   The Corporations will not subject themselves to any lien, claim, charge,
option or encumber any of their subject properties or assets other than in the
ordinary course of business;


(g)  The Corporations will not amend their Articles of Incorporation or their
Bylaws other than as requested and consented to by the others;


                     (h) The Corporations will use their best efforts to
preserve their business organizations intact, to maintain their present
employees and to preserve their presents relationships with policyholders and
others having business dealings with them; and


         (i)   The Corporations will not commit any act or omit to do any act
which will  cause a material breach of or material default in any contract,
agreement, commitment or obligation to which they may be a party.


4.4    Cooperation with Respect to Required Filings.  The Corporations agree
that they will take all actions necessary and appropriate to acquire any
requisite governmental approvals for the Transactions, including any order
required from or ruling required from a state insurance department.  This action
on the part of the Corporations shall include cooperation with the others in
obtaining requisite approvals.


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF
SECURITY NATIONAL FINANCIAL


Security National Financial hereby represents and warrants that it has
authorized capital stock consisting of 20,000,000 shares of Class A common
stock, $2.00 par value per share, of which 10,946,488 Class A common shares are
issued and outstanding, and are fully paid and nonnaccessible; 5,000,000 shares
of Class B common stock, $1.00 par value per share, of which there are no Class
B common shares issued and outstanding;  15,000,000 shares of Class C common
stock, $.20 par value per share, of which 11,398,388 Class C common shares are
issued and outstanding, and are fully paid and nonacessible; and 5,000,000
shares of Preferred Stock, $1.00 par value per share, of which there are no
preferred shares issued and outstanding.  Security National Financial also has
outstanding stock options to purchase a total of 773,751 shares of Class A
common stock and a total of 5,838,505 shares of Class C common stock.  Security
National Financial does not have any outstanding warrants to purchase, or
contracts to issue, or contracts or any of the rights entitling anyone to
acquire securities convertible into shares of its capital stock.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 6


REPRESENTATIONS AND WARRANTIES OF
SECURITY NATIONAL LIFE


Security National Life hereby represents and warrants that it has authorized
capital stock consisting of 50,000 shares of common stock, $170.00 par value per
share, of which 15,000 shares are issued and outstanding, and are fully paid and
nonaccessible; and 10,000 shares of Preferred Stock, $170.00 par value per
share, of which no preferred shares are issued and outstanding.  Security
National Life does not have  outstanding any options or warrants to purchase, or
contracts to issue, or contracts for any other rights entitling anyone to
acquire securities convertible into shares of its capital stock.


ARTICLE 7


REPRESENTATIONS AND WARRANTIES OF
SECURITYNATIONAL MORTGAGE


SecurityNational Mortgage hereby represents and warrants that it has authorized
capital stock consisting of 1,000,000 shares of Class A common stock, $1.00 par
value per share, of which 274,974 Class A shares are issued and outstanding, and
are fully paid and nonaccessible; 500,000 shares of Class B common stock, $1.00
par value per share, of which no Class B common shares are issued and
outstanding; and 500,000 shares of Preferred Stock, $1.00 par value per share,
of which no preferred shares are issued and outstanding.  SecurityNational
Mortgage does not have  outstanding any options or warrants to purchase, or
contracts to issue, or contracts for any other rights entitling anyone to
acquire securities convertible into shares of its capital stock.


ARTICLE 8


REPRESENTATIONS AND WARRANTIES OF
GREEN STREET MORTGAGE


Green Street Mortgage hereby represents and warrants that it has authorized
capital stock consisting of 500,000 shares of common stock, $.001 par value per
share, of which 500,000 shares are issued and outstanding, and are fully paid
and nonaccessible.  Green Street Mortgage does not have  outstanding any options
or warrants to purchase, or contracts to issue, or contracts for any other
rights entitling anyone to acquire securities convertible into shares of its
capital stock.


ARTICLE 9


REPRESENTATIONS AND WARRANTIES OF
SELECT APPRAISAL MANAGEMENT


Select Appraisal Management hereby represents and warrants that it has
authorized capital stock consisting of 1,000 shares of common stock, $.001 par
value per share, of which 1,000 common shares are issued and outstanding, and
are fully paid and nonaccessible.  Select Appraisal Management does not have
outstanding any options or warrants to purchase, or contracts to issue, or
contracts for any other rights entitling anyone to acquire securities
convertible into shares of its capital stock.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 10


REPRESENTATIONS AND WARRANTIES OF
DRY CREEK DEVELOPMENT


Dry Creek Development hereby represents and warrants that it has authorized
capital stock consisting of 1,000 shares of common stock, $.001 par value per
share, of which 1,000 shares are issued and outstanding, and are fully paid and
nonaccessible.  Dry Creek Development does not have outstanding any options or
warrants to purchase, or contracts to issue, or contracts or any rights
entitling anyone to acquire securities convertible into shares of its capital
stock.


ARTICLE 11


AUTOMATIC TERMINATION


The Agreement shall automatically terminate if the Closing has not occurred on
or before May 31, 2013, unless previously extended by the written consent of all
parties hereto.


ARTICLE 12


TERMINATION BY DIRECTIVE
 
12.1     Mutual Consent. This Agreement shall terminate in the event the
majority of the Board of Directors of each of the parties hereto, prior to the
Closing, decide and agree in writing that the Transactions are undesirable and
vote to terminate this Agreement.
 
12.2    Effect of Termination. Upon termination of this Agreement, all parties
shall be released from all further liability hereunder, provided that such a
termination shall not release any party from any liability which such party may
have for a breach theretofore occurring of any covenants or agreements herein
made by such party or for any expense which, under the provisions of the
Agreement, such party agrees to bear.


ARTICLE 13


COSTS IN EVENT OF TERMINATION


Each party shall be responsible for and shall pay any and all costs incurred by
it in connection with this Agreement and the Transactions and shall indemnify
each other party against any and all claims with respect thereto.


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.


SECURITY NATIONAL FINANCIAL CORPORATION





By:   /s/ Scott M. Quist                                                      
 
 
Title:  President and Chief Executive Officer




SECURITY NATIONAL LIFE INSURANCE COMPANY


By:   /s/ Scott M. Quist                                                      
 
 
Title:  President and Chief Executive Officer




SECURITYNATIONAL MORTGAGE COMPANY


By:   /s/ Scott M. Quist                                                      
 
 
Title:  Chief Executive
Officer                                                                




GREEN STREET MORTGAGE SERVICES, INC.


By:   /s/ Scott M. Quist                                                      
 
 
Title:   Chief Executive
Officer                                                                




SELECT APPRAISAL MANAGEMENT, INC.


By:   /s/ Scott M. Quist                                                      
 
 
Title:   Chief Executive
Officer                                                                




DRY CREEK PROPERTY DEVELOPMENT, INC.


By:   /s/ Scott M. Quist                                                      
 
 
Title:   President and Chief Executive Officer


 
7

--------------------------------------------------------------------------------